           Case 1:20-cv-10821-GHW Document 19 Filed 02/23/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 2/23/2021
----------------------------------------------------------------- X
                                                                  :
LENNY MOLINA,                                                     :
                                                                  :
                                                  Plaintiff,      :         1:20-cv-10821-GHW
                                                                  :
                              -v -                                :              ORDER
                                                                  :
  HORNBLOWER GROUP, INC.,                                         :
  HORNBLOWER NEW YORK, LLC, and                                   :
  HORNBLOWER CRUISES AND EVENTS,                                  :
  LLC,                                                            :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On February 17, 2021, counsel for Defendants moved the Court to adjourn the initial pre-

trial conference set for February 24, 2021 in order to permit all defendants to appear in this action.

The motion is granted. The initial pre-trial conference in this matter is adjourned to March 30, 2021

at 3:00 p.m. The deadline for submission of the parties’ joint letter and proposed case management

plan is extended to March 23, 2021.

         The Clerk of Court is directed to terminate the motion at Dkt. No. 18.

         SO ORDERED.
                                                              __________________________________
Dated: February 23, 2021                                                GREGORY H. WOODS
                                                                       United States District Judge
